T~~~:ATTORNEYGENERAK.
                       OF    TEXAS

                   AUSTIN.   TCKAS   78711




The Honorable Raul L. Longoria        Opinion No. H- 936
Chairman
Special Committee on Border Trade     Re: Authority of City
     & Tourism                        of Brownsville to construct
Senate Chamber                        and maintain an inter-
State Capitol                         national bridge.
Austin, Texas 78701

Dear   Senator Longoria:

     At the request of the majority of.the members of the
Senate Special Committee on Border Trade and Tourism, you
have asked the following question:

           Does the City of Brownsville have legal
           authority to apply for and construct and
           maintain an international bridge across the
           Rio Grande River which connects the City of
           Brownsville with the Republic of Mexico?

The city wishes to apply to the federal government for a
permit to build the bridge. You have informed us that the
question does not involve possible methods of financing the
bridge, the requirements of any federal laws or any
questions arising under state, federal or Mexican law con-
cerning the proper means of negotiation between representatives
of the Republic of Mexico and the State of Texas or its
political subdivisions. Accordingly, our opinion does not
address these issues.

     Brownsville is a home rule city, deriving its powers
not from the Legislature, b,ut from article 11, section 5 of
the Texas Constitution.   Lower Colorado River Authorit
City of
     -- San Marcos,  523 S.W.2d 641 643 (Tex. d)?            It
has full authority to do anything ;he Legislature could have
authorized it to do, limited only by its charter, the
Constitution, and general law. Id. at 643-44; Forwood v.
City of Taylor, 214 S.W.2d 282, 286 (Tex. Sup. 1948). -


                                 p. 3855
The Honorable Raul L. Longoria - page 2 (H-936)



     The Brownsville city charter does not include a provision
expressly authorizing the city to build bridges. Nor has
any ordinance on this subject been submitted to us. We
believe, however, that the express powers found in the
following provisions empower the city to pass an ordinance
authorizing the construction and maintenance of an inter-
national bridge connecting Brownsville with Mexico:

            The City of Brownsville . . . may
         contract and be contracted with: may take,
         hold, purchase and acquire real estate or
         personal property within or without its
         boundaries, for any municipal purpose,
         governmental, proprietary or otherwise,
         in fee simple or lesser interest, title or
         estate, by purchase, gift, devise, lease or
         condemnation; and may sell, lease, hold,
         manage and control such property as its
         interests may require; and except as prohibited
         by the Constitution of Texas, or restricted
         by this Charter, shall exercise and enjoy all
         municipal powers, functions, rights, privileges,
         immunities and franchises of every name and
         nature, and be subject to all the duties and
         obligations now pertaining to or incumbent upon
         said City as a corporation.   The enumeration
         of particular powers by this Charter shall
         not be held or deemed to be exclusive, but
         in addition to the powers enumerated therein
         or implied thereby, or appropriate to the
         exercise of such powers, it is intended that
         the City of Brownsville have, and may exercise,
         all powers which, under the Constitution of
         Texas,   it would be competent for this
         Charter specifically to enumerate. . . .
         Amended Charter of the City of Brownsville,
         art. 2, § 1.

             The City of Brownsville shall have the
          power . . . to enact and enforce ordinances on
          any and all subjects, provided that no
          ordinance shall be enacted inconsistent
          with the provisions of this Charter or the
          General Laws or Constitution of the State
          of Texas. -Id. § 2.



                              p. 3856
.   I




        The Honorable Raul L. Longoria - page 3   (H-936)



                     .   .   .   .

                    The governing body of the City shall have
                 the power and authority to appropriate so
                 much of the general revenue of the City as may
                 be necessary . . . for the purpose of making
                 permanent public improvements, purchasing,
                 erecting and constructing and maintaining public
                 works and public utilities of every kind and
                 such other public improvements as the governing
                 body may, from time to time, deem expedient. . . .
                 Id. art. 4, 5 1.

                     .   .   .   .

                     The enumeration of powers made in this
                  Charter shall never be construed to preclude,
                  by implication or otherwise, the City from
                  exercising the powers incident to the enjoyment
                  of local self-government, nor to do any and all
                  things not inhibited by the constitution and Laws
                  of the State of Texas. - Id. General Provisions,
                  5 1.
        See Zachry v. City of San Antonio, 296 S.W.2d 299 (Tex. Civ.
        APP. -- San Antonio 1956), aff'd 305 S.W.2d 558 (Tex. Sup.
        1957); Attorney General Opinion M-1023 (1971). Cf. Malott
        v. City of Brownsville, 292 S.W. 606 (Tex. Civ. w.    -- San
        A'iitonio1927),aff'd 298 S.W. 540 (Tex. Comm'n App. 1927,
        jdgmt adopted), aff'd as modified 300 S.W. 29 (Tex. Comm'n
        App. 1927, jdgmtadoptz).

             Brownsville has authority, under its charter, to build
        an international bridge. We note that authorization of the
        construction and operation of international bridges by
        political subdivisions in Texas is not unprecedented.   For
        example, the Legislature has authorized any county bordering
        a river between Texas and Mexico to construct a toll bridge
        over the river. V.T.C.S. art. 6795c, S 1. Cf. Attorney
        General Opinion H-825 (1976). It has also authorized any
        city, including a home rule city, to purchase an inter-
        national toll bridge within fifteen miles of its corporate
        limits. V.T.C.S. art. 1015g, S 1. A Texas court has found
        this provision not in violation of the constitutional




                                      p. 3857
The Honorable Raul L. Longoria - page 4     (H-936)



nrohibition asainst local or special laws and not an arbitrary
and unreasonable grant of authority.   Tex. Const. art. 3, §
56;  S"~lknsp~;oCl;~~g~fn~~~it::6 S.~.;~u;;4io~;~ Je;d ziv.
APP.
contract to purchase a bridge, even though it was entered
into before the bridge was built. Article 1015g also
authorizes cities to maintain, improve, and operate any
bridge acquired under the Act. Section 2. A city may issue
bonds to reconstruct or replace the bridge, or to build an
additional bridge. V.T.C.S. art. 1015g, § 13(b); arts.
1187a-1, 1187a-2. We believe that the Legislature which
authorized counties to build international bridges and
certain cities to buy, maintain, and replace them could also
have authorized Brownsville to build and maintain an inter-
national bridge without violating the Constitution.

           The provision contained in the Brownsville charter is
not inconsistent with any general law. The city's power to
purchase a bridge under article 1015g does not imply that it
lacks power to acquire a bridge by construction.        Section 17
of article 1015g provides that the powers conferred by the
Act do not orevent the‘citv from exercisins other powers
conferred
__-.-_----      bv anv
                -~ --.~ other law. --
                                   See also V.T.C.S. art- 1176;
Cameron v. Cit of Waco! 8 S.W.2d 249, 254 (Tex. Civ.
APP . --Waco  -YE758 I, no writ). The intent of the Legislature
to-limit the power of a home rule city must appear with
unmistakable clarity.
S.W.2d 550 (Tex. Sup. ,~.~W%?~?&r%%                       2:"
legislative intent to limit the powers relevant to this
project which appear in the Brownsville charter. We conclude
that insofar as State law is concerned the City of Brownville
may build and maintain an international bridge connecting
the city with the Republic of Mexico.

                      SUMMARY

          The City of Brownsville has authority
          under State law to construct and
          maintain an international bridge
          connecting the city with Mexico.
          We offer no opinion as to federal law,
          nor do we pass on any method of
          financing.




                                 Attorney General of Texas

                           ‘ii:3858
The Honorable Raul L. Longoria - page 5 (H-936)




C. ROBERT HEATH, Chairman
Opinion Committee

jwb




                            p. 3859